Citation Nr: 1806465	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-29 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disabling rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from June 2008 to September 2011.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2012 rating decision in which the Department of Veteran Affairs (VA) St. Louis, Missouri, Regional Office (RO), in part, granted entitlement to service connection for a right knee disability at a disabling evaluation of 10 percent.  

In November 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the current severity of the Veteran's service-connected right knee disability in conjunction with a separate service connection claim for his left knee.

The Veteran contends that his right knee disability warrants a rating in excess of 10 percent.  The Veteran was last evaluated for his right knee in January 2015 in conjunction with a separate claim for service connection for a left knee disability.  

At a November 2017 Board hearing, the Veteran reported that on a scale of ten, his right knee pain is a four or five most days.  He also reported shooting, stabbing pains that caused the pain severity to rise to an eight out of ten.  The Veteran further reported flare-ups approximately twice a day, lack of endurance, and fatigue.  The Veteran stated that at the January 2015 examination, the examiner focused mostly on his left knee.

The Veteran submitted a September 2017 private medical record.  Although the record provides the results of a recent MRI of his right knee, the record does not provide sufficient details to adjudicate the claim.  The Board also notes that the VA medical records associated with the file only present findings up to January 2015.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the January 2015 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the Veteran's right knee disability.  As such, an additional examination is warranted to assess the current severity of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  If available, obtain the Veteran's VA medical records dated from January 2015 to present and associate with the Veteran's claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The examiner is asked to conduct a complete examination of the knee, including range of motion testing in active and passive, and weight and non-weight bearing positions, to the extent possible.  Record the degree at which objective evidence of pain begins.  If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.  If unable to conduct any testing, please indicate the reason why. 

State whether there is additional limitation of motion due to pain, weakness, excess fatigability, incoordination, pain or flare-ups.  Any additional loss of motion should be noted in degrees.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

Ask the Veteran to describe his everyday symptoms and symptoms during a flare-up.  State whether those reports are consistent with the findings on examination.

Determine whether the Veteran has instability or subluxation, and if so, note the severity.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms, such as pain.  The examiner should explain the medical basis for the conclusions reached. 

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




